Exhibit 10.39






REGISTRATION RIGHTS AGREEMENT
by and between
MIMEDX GROUP, INC.,
and
FALCON FUND 2 HOLDING COMPANY, L.P.


Dated as of July 2, 2020







REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of July
2, 2020, by and among MiMedx Group, Inc., a Florida corporation (the “Company”),
and Falcon Fund 2 Holding Company, L.P., a Delaware limited partnership (the
“Purchaser”). Capitalized terms used but not defined elsewhere herein are
defined in Exhibit A. The Purchaser and any other party that may become a party
hereto pursuant to Section 5.1 are referred to collectively as the “Investors”
and individually each as an “Investor”.
WHEREAS, the Company and the Purchaser are parties to the Securities Purchase
Agreement, dated as of June 30, 2020 (as it may be amended from time to time,
the “SPA”), pursuant to which the Company is selling to the Purchaser, and the
Purchaser is purchasing from the Company, 90,000 shares of the Company’s
Series B Convertible Preferred Stock, par value $0.001 per share (“Series B
Preferred Stock”); and
WHEREAS, as a condition to the obligations of the Company and the Purchaser
under the SPA, the Company and the Purchaser are entering into this Agreement
for the purpose of granting certain registration rights to the Investors.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:


-i-



--------------------------------------------------------------------------------




Article I

Resale Shelf Registration
Section 1.1    Resale Shelf Registration Statement. Upon the written request of
the Purchaser, which request may be made on or after the date that is 90 days
prior to the expiration of the Lock-Up Period (such date the “Registration
Rights Effective Date”), the Company shall use its commercially reasonable
efforts to prepare, file and cause to be declared effective, no later than the
Effectiveness Deadline, a registration statement covering the sale or
distribution from time to time by the Holders, on a delayed or continuous basis
pursuant to Rule 415 of the Securities Act, of all of the Registrable Securities
on Form S-3 (except if the Company is not eligible as of the Registration Rights
Effective Date to register for resale the Registrable Securities on Form S-3,
then the Company shall use its commercially reasonable efforts to prepare, file
and cause to be declared effective, no later than the Effectiveness Deadline, a
registration statement on another appropriate form which shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Holders)
(any such registration statement, the “Resale Shelf Registration Statement”),
(it being agreed that the Resale Shelf Registration Statement shall be an
automatic shelf registration statement that may become effective upon filing
with the SEC pursuant to Rule 462(e) if Rule 462(e) is then available to the
Company).
Section 1.2    Effectiveness Period. Once declared effective, the Company shall,
subject to the other applicable provisions of this Agreement, use its
commercially reasonable efforts to cause the Resale Shelf Registration Statement
to be continuously effective and usable until such time as there are no longer
any Registrable Securities (the “Effectiveness Period”).
Section 1.3    Subsequent Shelf Registration Statement. If any Shelf
Registration Statement ceases to be effective under the Securities Act for any
reason at any time during the Effectiveness Period, the Company shall use its
commercially reasonable efforts to promptly cause such Shelf Registration
Statement to again become effective under the Securities Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf Registration Statement), and shall use its commercially reasonable
efforts to promptly amend such Shelf Registration Statement in a manner
reasonably expected to result in the withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement or file an additional
registration statement (a “Subsequent Shelf Registration Statement”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by the Holders thereof
of all securities that are Registrable Securities as of the time of such filing.
If a Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act promptly after the filing
thereof (it being agreed that the Subsequent Shelf Registration Statement shall
be an automatic shelf registration statement that shall become effective upon
filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is then available to
the Company) and (b) keep such Subsequent Shelf Registration Statement
continuously effective and usable until the end of the Effectiveness Period. Any
such Subsequent Shelf Registration Statement shall be a registration statement
on Form S‑3 to the extent that the Company is eligible to use such form.


-1-



--------------------------------------------------------------------------------




Otherwise, such Subsequent Shelf Registration Statement shall be on another
appropriate form and shall provide for the registration of such Registrable
Securities for resale by the Holders in accordance with any reasonable method of
distribution elected by the Holders.
Section 1.4    Supplements and Amendments. The Company shall supplement and
amend any Shelf Registration Statement if required by the Securities Act or the
rules, regulations or instructions applicable to the registration form used by
the Company for such Shelf Registration Statement.
Section 1.5    Subsequent Holder Notice. If a Person entitled to the benefits of
this Agreement becomes a Holder of Registrable Securities after a Shelf
Registration Statement becomes effective under the Securities Act, the Company
shall, as promptly as reasonably practicable, following delivery of written
notice to the Company of such Person becoming a Holder and requesting for its
name to be included as a selling securityholder in the prospectus related to the
Shelf Registration Statement (a “Subsequent Holder Notice”):
(a)    if required and permitted by applicable law, file with the SEC a
supplement to the related prospectus or a post-effective amendment to the Shelf
Registration Statement so that such Holder is named as a selling securityholder
in the Shelf Registration Statement and the related prospectus in such a manner
as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law provided, however, that
the Company shall not be required to file more than one post-effective amendment
or supplement to the related prospectus for such purpose within any fiscal
quarter;
(b)    if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become promptly effective under the Securities Act;
and
(c)    promptly notify such Holder after the effectiveness under the Securities
Act of any post-effective amendment filed pursuant to Section 1.5(a).
Section 1.6    Shelf Take-Downs.
(a)    Subject to any applicable restrictions on transfer in the SPA or under
applicable law, at any time that any Shelf Registration Statement is effective,
if a Holder delivers a notice to the Company stating that it intends to effect a
sale or distribution of all or part of its Registrable Securities included by it
on any Shelf Registration Statement (a “Shelf Offering”) and stating the number
of the Registrable Securities to be included in such Shelf Offering, then the
Company shall, subject to the other applicable provisions of this Agreement,
amend or supplement the Shelf Registration Statement as may be necessary in
order to enable such Registrable Securities to be sold and distributed pursuant
to the Shelf Offering.
(b)    Subject to any applicable restrictions on transfer in the SPA or under
applicable law, a Holder may, after any Shelf Registration Statement becomes
effective, deliver a written notice to the Company (the “Underwritten Shelf
Take-Down Notice”) specifying that a Shelf


-2-



--------------------------------------------------------------------------------




Offering is intended to be conducted through an Underwritten Offering (such
Underwritten Offering, an “Underwritten Shelf Take-Down”), which shall specify
the number of Registrable Securities intended to be included in such
Underwritten Shelf Take-Down; provided, however, that the Holders of Registrable
Securities may not, without the Company’s prior written consent, (i) launch an
Underwritten Shelf Take-Down, the anticipated gross proceeds of which shall be
less than the Minimum Amount, (ii) launch an Underwritten Shelf Take-Down within
the period commencing 30 days prior to and ending one (1) day following the
Company’s filing of its annual report on Form 10-K or quarterly report on Form
10-Q for such fiscal quarter or year or (iii) launch more than one Underwritten
Shelf Take-Down in any 12 month period or more than two Underwritten Shelf
Take-Downs in the aggregate. To the extent an Underwritten Shelf Take-Down is a
Marketed Underwritten Offering, the Company shall deliver the Underwritten Shelf
Take-Down Notice to the other Holders of Registrable Securities that have been
included on such Shelf Registration Statement and permit such Holders to include
their Registrable Securities included on the Shelf Registration Statement in
such Underwritten Shelf Take-Down that is a Marketed Underwritten Offering if
such Holder notifies the Holder delivering the Underwritten Shelf Take-Down
Notice and the Company within three (3) Business Days after delivery of the
Underwritten Shelf Take-Down Notice to such Holder.
(c)    In the event of an Underwritten Shelf Take-Down, the Holder delivering
the related Underwritten Shelf Take-Down Notice shall (in the case of a Marketed
Underwritten Offering, in consultation with other Holders participating in the
Underwritten Shelf Take-Down) select the managing underwriter(s) to administer
the Underwritten Shelf Take-Down; provided that the choice of such managing
underwriter(s) shall be subject to the consent of the Company, which shall not
be unreasonably withheld. The Company and the Holders of Registrable Securities
participating in an Underwritten Shelf Take-Down will enter into an underwriting
agreement in customary form with the managing underwriter or underwriters
selected for such offering.
(d)    The Company will not include in any Underwritten Shelf Take-Down pursuant
to this Section 1.6 any securities that are not Registrable Securities without
the prior written consent of the Holder(s) participating in such Underwritten
Shelf Take-Down. In the case of an Underwritten Shelf Take-Down that is a
Marketed Underwritten Offering, if the managing underwriter or underwriters
advise the Company and the Holders in writing that in its or their good faith
opinion the number of Registrable Securities (and, if permitted hereunder, other
securities) requested to be included in such offering exceeds the number of
securities which can be sold in such offering in light of market conditions or
is such so as to adversely affect the success of such offering, the Company will
include in such offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Shelf Take-Down that is a Marketed Underwritten Offering, allocated
pro rata among such Holders on the basis of the percentage of the Registrable
Securities owned by such Holders, and (ii) second, any other securities of the
Company that have been requested to be so included.
Section 1.7    Piggyback Registration.


-3-



--------------------------------------------------------------------------------




(a)    Except with respect to a Demand Registration (as defined below), the
procedures for which are addressed in Article II, if the Company proposes on or
after the Registration Rights Effective Date to file a registration statement
under the Securities Act with respect to an offering of Common Stock or
securities convertible into, or exchangeable or exercisable for, Common Stock,
whether or not for sale for its own account (other than a registration statement
(i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed to
effectuate an exchange offer or any employee benefit or dividend reinvestment
plan), in a manner that would permit registration of the Registrable Securities
for sale for cash to the public under the Securities Act, then the Company shall
give prompt written notice of such filing, which notice shall be given, no later
than ten (10) Business Days prior to the filing date (the “Piggyback Notice”) to
the Holders of Registrable Securities. The Piggyback Notice shall offer such
Holders the opportunity to include (or cause to be included) in such
registration statement the number of shares of Registrable Securities as each
such Holder may request (each registration statement in respect of which the
Company provides a Piggyback Notice, a “Piggyback Registration Statement”).
Subject to Section 1.7(b), the Company shall include in each Piggyback
Registration Statement all Registrable Securities with respect to which the
Company has received written requests for inclusion therein (each, a “Piggyback
Request”) within five (5) Business Days after the date of the Piggyback Notice.
The Company shall not be required to maintain the effectiveness of a Piggyback
Registration Statement beyond the earlier of (x) 120 days after the effective
date thereof and (y) consummation of the distribution by the Holders of the
Registrable Securities included in such registration statement. The Company may
withdraw a Piggyback Registration Statement at any time prior to any sales being
made pursuant to the Piggyback Registration Statement without incurring any
liability to the Holders.
(b)    If any of the securities to be registered pursuant to the registration
giving rise to the rights under this Section 1.7 are to be sold in an
Underwritten Offering, the Company shall use commercially reasonable efforts to
cause the managing underwriter or underwriters of a proposed Underwritten
Offering to permit Holders of Registrable Securities who have timely submitted a
Piggyback Request in connection with such offering to include in such offering
all Registrable Securities included in each Holder’s Piggyback Request on the
same terms and subject to the same conditions as any other shares of capital
stock, if any, of the Company included in the Underwritten Offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such offering advise the Company in writing that in its or their good faith
opinion the number of securities exceeds the number of securities which can be
sold in such offering in light of market conditions or is such so as to
adversely affect the success of such offering, the Company will include in such
Underwritten Offering only such number of securities that can be sold without
adversely affecting the marketability of the offering, which securities will be
so included in the following order of priority: (i) first, the securities
proposed to be sold by the Company for its own account and (ii) second, the
Registrable Securities of the Holders and any other persons with piggyback
registration rights who have the right to participate and that have requested to
participate in such offering, allocated pro rata among the selling shareholders
according to the total amount of securities entitled to be included therein
owned by each selling shareholder and its Affiliates (other than the Company) or
in such other proportions as shall mutually be agreed to by such selling
shareholders.


-4-



--------------------------------------------------------------------------------




ARTICLE II    

Demand Registration Rights
Section 2.1    Right to Demand Registrations. Subject to any applicable
restrictions on transfer in the SPA or under applicable law, a Holder may,
following the Registration Rights Effective Date (but only if there is no Shelf
Registration Statement then in effect covering all of the Registrable Securities
held by such Holder of the class of securities sought to be registered),
request, by providing written notice to the Company, that the Company effect the
registration under the Securities Act of all or part of the Registrable
Securities (a “Demand Registration”). Each request for a Demand Registration (a
“Demand Registration Request”) shall specify the number of Registrable
Securities intended to be offered and sold pursuant to the Demand Registration
and the intended method of distribution thereof, including whether it is
intended to be an Underwritten Offering. Promptly after receipt of a Demand
Registration Request, the Company shall, subject to Section 2.3, use
commercially reasonable efforts to register all Registrable Securities that have
been requested to be registered in the Demand Registration Request; provided,
that the Company shall not be required to file a registration statement pursuant
to this Section 2.1 (a “Demand Registration Statement”) (i) within sixty (60)
days following the effective date of any prior Demand Registration Statement for
the same class of Registrable Securities or (ii) if the number of Registrable
Securities proposed to be included therein does not equal or exceed the Minimum
Amount (calculated on the basis of the average closing price of a share of the
Common Stock on the Nasdaq Capital Market or the over-the-counter market as
reported by the OTC Markets Group Inc. over the five trading days preceding such
Demand Registration Request in the case of a demand for the registration of
offers of Common Stock). Promptly (but in no event later than five (5) Business
Days) after receipt by the Company of a Demand Registration Request, the Company
shall give written notice of such Demand Registration Request to all other
Holders and shall include in such Demand Registration all Registrable Securities
with respect to which the Company received written requests for inclusion
therein within ten (10) Business Days after the delivery of such notice to such
Holder.


Section 2.2    Number of Demand Registrations. The Purchaser shall be entitled
to deliver up to two (2) Demand Registration Requests for the registration of
offers of Common Stock held by the Investors (which, for the avoidance of doubt,
shall be separate from the Shelf Registration Statement, Shelf Offerings and
Underwritten Shelf Take-Downs pursuant to Article I).


Section 2.3    Underwritten Offerings Pursuant to Demand Registrations. In the
event of an Underwritten Offering pursuant to a Demand Registration, the Holder
delivering the Demand Registration Request (in consultation with other Holders
participating in such Underwritten Offering) shall select the managing
underwriter(s) to administer such Underwritten Offering; provided that the
choice of such managing underwriter(s) shall be subject to the consent of the
Company, which shall not to be unreasonably withheld. If the managing
underwriter or underwriters advise the Company and the Holders in writing that
in its or their good faith opinion the number of Registrable Securities (and, if
permitted hereunder, other securities) requested to be included in


-5-



--------------------------------------------------------------------------------




such offering exceeds the number of securities which can be sold in such
offering in light of market conditions or is such so as to adversely affect the
success of such offering, the Company will include in such offering only such
number of securities that can be sold without adversely affecting the
marketability of the offering, which securities will be so included in the
following order of priority: (i) first, the Registrable Securities of the
Holders that have requested to participate in such Underwritten Offering,
allocated pro rata among such Holders on the basis of the percentage of the
Registrable Securities owned by such Holders, and (ii) second, any other
securities of the Company to be sold for its account.


Section 2.4    Withdrawal. A Holder may, by written notice to the Company,
withdraw its Registrable Securities from a Demand Registration at any time prior
to the effectiveness of the applicable registration statement. Upon receipt of
notices from all applicable Holders to such effect, the Company shall cease all
efforts to seek effectiveness of the applicable registration statement with
respect to any Registrable Securities.


ARTICLE III    

Additional Provisions Regarding Registration Rights
Section 3.1    Registration Procedures. Subject to the other applicable
provisions of this Agreement, in the case of each registration of Registrable
Securities effected by the Company pursuant to Article I or Article II, the
Company will:
(a)    prepare and as promptly as reasonably practicable file with the SEC a
registration statement with respect to such securities and use commercially
reasonable efforts to cause such registration statement to become and remain
effective for the period of the distribution contemplated thereby, in accordance
with the applicable provisions of this Agreement;
(b)    prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to keep
such registration statement effective for the period specified in Section 3.1(a)
above and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement in
accordance with the Holders’ intended method of distribution set forth in such
registration statement for such period;
(c)    furnish to the Holders copies of the registration statement and the
prospectus included therein (including each preliminary prospectus) proposed to
be filed and provide such legal counsel a reasonable opportunity to review and
comment on such registration statement;
(d)    if requested by the managing underwriter or underwriters, if any, or the
Holder(s), as promptly as reasonably practicable, include in any prospectus
supplement or post-effective amendment such information as the managing
underwriter or underwriters, if any, or the Holder(s) may reasonably request in
order to permit the intended method of distribution of such


-6-



--------------------------------------------------------------------------------




securities and make all required filings of such prospectus supplement or
post-effective amendment as soon as reasonably practicable after the Company has
received such request; provided, however, that the Company shall not be required
to take any actions under this Section 3.1(d) that are not, in the opinion of
counsel for the Company, in compliance with applicable law;
(e)    in the event that the Registrable Securities are being offered in an
Underwritten Offering, furnish to the Holder(s) and the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus and final prospectus as the Holder(s) or such
underwriters may reasonably request in order to facilitate the public offering
or other disposition of such securities;
(f)    promptly notify the Holder(s) at any time when a prospectus relating
thereto is required to be delivered under the Securities Act or of the Company’s
discovery of the occurrence of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing, and, subject to
Section 3.2, at the request of the Holder(s), promptly prepare and furnish to
the Holder(s) a reasonable number of copies of a supplement to or an amendment
of such prospectus as may be necessary so that, as thereafter delivered to the
Holder(s) of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;
(g)    use commercially reasonable efforts to register and qualify (or exempt
from such registration or qualification) the securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested in
writing by the Holder(s); provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business in any jurisdictions or file a general consent to service of process in
any such jurisdictions where it would not otherwise be required to qualify but
for this subsection;
(h)    in the event that the Registrable Securities are being offered in an
underwritten public offering, enter into an underwriting agreement or equivalent
agreement, in each case in accordance with the applicable provisions of this
Agreement;
(i)    in connection with an Underwritten Offering, the Company shall cause its
officers to use their commercially reasonable efforts to support the marketing
of the Registrable Securities covered by such offering, including but not
limited to management presentations (including “electronic road shows” in the
nature of management presentations) or investor calls to the extent reasonably
necessary to support the proposed sale of Registrable Securities pursuant to
such Underwritten Offering (it being understood that the Company and its
officers shall not be obligated to participate in any in-person road show
presentations);
(j)    use commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company


-7-



--------------------------------------------------------------------------------




for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering, addressed to the
underwriters, if any, (ii) a “negative assurances letter”, dated such date of
the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and (iii) “comfort” letters dated the date of
pricing of such offering and dated such date from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters;
(k)    in the event that the Registrable Securities covered by such registration
statement are shares of Common Stock, use commercially reasonable efforts to
list the Registrable Securities covered by such registration statement with any
securities exchange on which the Common Stock is then listed;
(l)    in connection with a customary due diligence review, make available for
inspection by any underwriter participating in any such disposition of
Registrable Securities, if any, and any counsel or accountants retained by the
underwriter (collectively, the “Offering Persons”), at the offices where
normally kept or electronically, during reasonable business hours, all financial
and other records, pertinent corporate documents and properties of the Company
and its subsidiaries, and cause the officers, directors and employees of the
Company and its subsidiaries to supply all information and participate in
customary due diligence sessions in each case reasonably requested by any such
representative, underwriter, counsel or accountant in connection with such
registration statement and/or offering; provided, however, that any information
that is not generally publicly available at the time of delivery of such
information shall be kept confidential by such Offering Persons unless (i)
disclosure of such information is required by court or administrative order or
in connection with an audit or examination by, or a blanket document request
from, a regulatory or self-regulatory authority, bank examiner or auditor,
(ii) disclosure of such information, in the reasonable judgment of the Offering
Persons, is required by law or applicable legal process (including in connection
with the offer and sale of securities pursuant to the rules and regulations of
the SEC), (iii) such information is or becomes generally available to the public
other than as a result of a non-permitted disclosure or failure to safeguard by
such Offering Persons in violation of this Agreement or (iv) such information
(A) was known (after reasonable inquiry) to such Offering Persons (prior to its
disclosure by the Company) from a source other than the Company when such
source, to the knowledge of the Offering Persons, was not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information, (B) becomes available to the Offering Persons
from a source other than the Company when such source, to the knowledge of the
Offering Persons, is not bound by any contractual, legal or fiduciary obligation
of confidentiality to the Company with respect to such information or (C) was
developed independently by the Offering Persons or their respective
representatives without the use of, or reliance on, such information provided by
the Company. In the case of a proposed disclosure pursuant to (i) or (ii) above,
such Person shall be required to give the Company written notice of the proposed
disclosure prior to such disclosure (except in the case of (ii) above when a
proposed disclosure was or is to be made in connection with a registration
statement or prospectus under this Agreement and except in the case of clause
(i) above when a proposed disclosure is in connection with a routine audit or


-8-



--------------------------------------------------------------------------------




examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor);
(m)    cooperate with each underwriter or agent participating in the disposition
of Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA, including the use of commercially
reasonable efforts to obtain FINRA’s pre-clearance or pre-approval of the
registration statement and applicable prospectus upon filing with the SEC;
(n)    promptly notify the Holder(s) when the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
registration statement or any post-effective amendment, when the same has become
effective, of any request by the SEC or other federal or state governmental
authority for amendments or supplements to such registration statement or
related prospectus or to amend or to supplement such prospectus or for
additional information, of the issuance by the SEC of any stop order suspending
the effectiveness of such registration statement or the initiation of any
proceedings for such purpose, if at any time the Company has reason to believe
that the representations and warranties of the Company contained in any
agreement contemplated by Section 3.1(f) above relating to any applicable
offering cease to be true and correct or of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose;
(o)    The Holders agree that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3.1(f), Section
3.1(n)(ii) or Section 3.1(n)(iii), the Holders shall discontinue disposition of
any Registrable Securities covered by such registration statement or the related
prospectus until receipt of the copies of the supplemented or amended
prospectus, which supplement or amendment shall, subject to the other applicable
provisions of this Agreement, be prepared and furnished as soon as reasonably
practicable, or until the Holders are advised in writing by the Company that the
use of the applicable prospectus may be resumed, and have received copies of any
amended or supplemented prospectus or any additional or supplemental filings
which are incorporated, or deemed to be incorporated, by reference in such
prospectus (such period during which disposition is discontinued being an
“Interruption Period”) and, if requested by the Company, the Holders shall use
commercially reasonable efforts to return to the Company all copies then in
their possession, of the prospectus covering such Registrable Securities at the
time of receipt of such request. As soon as practicable after the Company has
determined that the use of the applicable prospectus may be resumed, the Company
will notify the Holders thereof. In the event the Company invokes an
Interruption Period hereunder and in the sole discretion of the Company the need
for the Company to continue the Interruption Period ceases for any reason, the
Company shall, as soon as reasonably practicable, provide written notice to the
Holders that such Interruption Period is no longer applicable;
(p)    shall provide a transfer agent and registrar for all such Registrable
Securities no later than the effective date of the registration statement; and
(q)    shall take all other reasonable steps, at the written request of the
Holders, necessary to effect the registration and offer and sale of the
Registrable Securities as required hereby.


-9-



--------------------------------------------------------------------------------




Section 3.2    Suspension. (a) The Company shall be entitled, by providing
written notice to the Holders, no more than two (2) times in any twelve (12)
month period for a period of time not to exceed 45 days for each suspension, to
postpone the filing or effectiveness of a registration statement to sell
Registrable Securities or to require the Holders of Registrable Securities to
suspend any offerings or sales of Registrable Securities pursuant to a
registration statement, if the Company delivers to the Holders a certificate
signed by an executive officer certifying that such registration and offering
would (i) require the Company to make an Adverse Disclosure or (ii) materially
interfere with any bona fide material financing, acquisition, disposition or
other similar transaction involving the Company or any of its subsidiaries then
under consideration, and in each case, to the extent such information would not
constitute material non-public information, shall contain a statement of the
reasons for such suspension and an approximation of the anticipated length of
such suspension. If the Company postpones registration of Registrable Securities
in response to a Underwritten Shelf Take-Down Notice or a Demand Registration
Request or requires the Holders to suspend any Underwritten Offering, the
Purchaser shall be entitled to withdraw such Underwritten Shelf Take-Down Notice
or a Demand Registration Request, as applicable, and if it does so, such request
shall not be treated for any purpose as the delivery of an Underwritten Shelf
Take-Down Notice pursuant to Section 1.6 or a Demand Registration Request
pursuant to Section 2.1.
Section 3.3    Expenses of Registration. All Registration Expenses incurred in
connection with any registration pursuant to Article I or Article II shall be
borne by the Company. All Selling Expenses in connection with the sale of
Registrable Securities by the Holders of the Registrable Securities shall be
borne, pro rata, by such Holders included in such registration.
Section 3.4    Cooperation by Holders. The Holder or Holders of Registrable
Securities included in any registration shall, and the Purchaser shall cause
such Holder or Holders to, furnish to the Company the number of shares of Common
Stock (or any securities convertible, exchangeable or exercisable for Common
Stock within 60 days of any such filing) owned by such Holder or Holders, the
number of such Registrable Securities proposed to be sold, the name and address
of such Holder or Holders proposing to sell, and the distribution proposed by
such Holder or Holders as shall be required in connection with any registration,
qualification or compliance referred to in this Agreement. It is understood and
agreed that the obligations of the Company under Article I and Article II are
conditioned on the timely provisions of the foregoing information by such Holder
or Holders and, without limitation of the foregoing, will be conditioned on
compliance by such Holder or Holders with the following:
(a)    such Holder or Holders will, and will cause their respective Affiliates
to, cooperate with the Company in connection with the preparation of the
applicable registration statement and prospectus and, for so long as the Company
is obligated to keep such registration statement effective, such Holder or
Holders will and will cause their respective Affiliates to, provide to the
Company, in writing and in a timely manner, for use in such registration
statement (and expressly identified in writing as such), all information
regarding themselves and their respective Affiliates and such other information
as may be required by applicable law to enable the Company to prepare or amend
such registration statement, any related prospectus and any other documents
related to such offering covering the applicable Registrable Securities owned by
such Holder or Holders and to maintain the currency and effectiveness thereof;
and


-10-



--------------------------------------------------------------------------------




(b)    during such time as such Holder or Holders and their respective
Affiliates may be engaged in a distribution of the Registrable Securities, such
Holder or Holders will, and they will cause their Affiliates to, comply with all
laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by them solely in
the manner described in the applicable registration statement and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree.
Section 3.5    Rule 144 Reporting. With a view to making available the benefits
of Rule 144 to the Holders, the Company agrees that, from and after the date on
which the Company files its Form 10-Q for the quarter ending March 31, 2020, for
so long as a Holder owns Registrable Securities, the Company will use its
commercially reasonable efforts to:
(a)    make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date of this Agreement; and
(b)    so long as a Holder owns any Restricted Securities, furnish to the Holder
upon request given in accordance with Section 6.8, (i) a written statement by
the Company as to its compliance with the reporting requirements of the Exchange
Act and (ii) any other such information or documentation as may be reasonably
necessary by a Holder pursuant to any SEC rule or regulation promulgated after
the date hereof that is similar to Rule 144 or is a successor to Rule 144 that
permits the sale of securities without registration.
Section 3.6    Holdback Agreement. If the Company shall file a registration
statement (other than in connection with the registration of securities issuable
pursuant to an employee stock option, stock purchase or similar plan or pursuant
to a merger, exchange offer or a transaction of the type specified in Rule
145(a) under the Securities Act) with respect to an underwritten public offering
of Common Stock or securities convertible into, or exchangeable or exercisable
for, such securities or otherwise informs the Purchaser that it intends to
conduct such an offering utilizing an effective registration statement or
pursuant to an underwritten Rule 144A and/or Regulation S offering and provides
the Purchaser and each Holder the opportunity to participate in such offering in
accordance with and to the extent required by Section 1.7, each Holder
participating in such offering shall, if requested by the managing underwriter
or underwriters, enter into a customary “lock-up” agreement relating to the
sale, offering or distribution of Registrable Securities, in the form reasonably
requested by the managing underwriter or underwriters, covering the period
commencing on the date of the prospectus pursuant to which such offering may be
made and continuing until up to 90 days from the date of such prospectus;
provided that nothing herein will prevent (i) any Holder from making a transfer
to an Affiliate, (ii) any pledge of Registrable Securities by a Holder in
connection with debt financing obtained in the ordinary course of such Holder’s
operations (“Permitted Debt Financing”), or (iii) any foreclosure in connection
with


-11-



--------------------------------------------------------------------------------




Permitted Debt Financing or transfer in lieu of a foreclosure thereunder, in
each case that is otherwise in compliance with applicable securities laws.


ARTICLE IV    

Indemnification
Section 4.1    Indemnification by Company. To the extent permitted by applicable
law, the Company will, with respect to any Registrable Securities covered by a
registration statement or prospectus, or as to which registration, qualification
or compliance under applicable “blue sky” laws has been effected pursuant to
this Agreement, indemnify and hold harmless each Holder, each Holder’s current
and former officers, directors, partners, members, managers, shareholders,
agents, employees and Affiliates, and each Person controlling such Holder within
the meaning of Section 15 of the Securities Act and such Holder’s current and
former officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents, employees and Affiliates, and each underwriter
thereof, if any, and each Person who controls any such underwriter within the
meaning of Section 15 of the Securities Act (collectively, the “Company
Indemnified Parties”), from and against any and all expenses, claims, losses,
damages, costs (including costs of preparation, reasonable and documented
attorney’s fees and expenses and any legal or other documented fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding), judgments, fines, penalties, charges, amounts paid in settlement
and other liabilities, joint or several (collectively, “Losses”) to the extent
arising out of or based on (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular, “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act) or
other document, in each case related to such registration statement, or any
amendment or supplement thereto, or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, or (ii) any violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rules or
regulations thereunder applicable to the Company in connection with any
registration or offering hereunder, and (without limiting the preceding portions
of this Section 4.1), the Company will reimburse each of the Company Indemnified
Parties for any reasonable and documented out-of-pocket legal expenses and any
other reasonable and documented out-of-pocket expenses actually incurred in
connection with investigating, defending or, subject to the last sentence of
this Section 4.1, settling any such Losses or action, as such expenses are
incurred; provided that the Company’s indemnification obligations shall not
apply to amounts paid in settlement of any Losses or action if such settlement
is effected without the prior written consent of the Company (which consent
shall not be unreasonably withheld or delayed), nor shall the Company be liable
to a Holder in any such case for any such Losses or action to the extent that it
arises out of or is based upon a violation or alleged violation of any state or
federal law (including any claim arising out of or based on any untrue statement
or alleged untrue statement or omission or alleged omission in the registration
statement or prospectus) which occurs in reliance upon and in conformity with
written information regarding such Holder furnished to the Company by such
Holder or its authorized representatives expressly for use in connection with
such registration by or on behalf of any Holder.


-12-



--------------------------------------------------------------------------------




Section 4.2    Indemnification by Holders. To the extent permitted by applicable
law, each Holder will, if Registrable Securities held by such Holder are
included in the securities as to which registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly with any other Holders of Registrable Securities, the
Company, the Company’s current and former officers, directors, agents, employees
and Affiliates and each underwriter thereof, and each Person who controls the
Company or such underwriter within the meaning of Section 15 of the Securities
Act (collectively, the “Holder Indemnified Parties”), against all Losses (or
actions in respect thereof) to the extent arising out of or based (i) on any
untrue statement (or alleged untrue statement) of a material fact contained in
any registration statement, prospectus, preliminary prospectus, offering
circular, “issuer free writing prospectus” or other document, in each case
related to such registration statement, or any amendment or supplement thereto,
or based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading, or (ii)
any violation by the Holder of the Securities Act, the Exchange Act, any state
securities law or any rules or regulations thereunder applicable to the Holder
in connection with any registration or offering hereunder and will reimburse
each of the Holder Indemnified Parties for any reasonable and documented
out-of-pocket legal expenses and any other reasonable and documented
out-of-pocket expenses actually incurred in connection with investigating,
defending or, subject to the last sentence of this Section 4.2, settling any
such Losses or action, as such expenses are incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, “issuer free writing prospectus” or
other document in reliance upon and in conformity with written information
regarding such Holder furnished to the Company by such Holder or its authorized
representatives and stated to be specifically for use therein; provided,
however, that in no event shall any indemnity under this Section 4.2 payable by
the Purchaser and any Holder exceed an amount equal to the net proceeds received
by such Holder in respect of the sale of the Registrable Securities giving rise
to such indemnification obligation. The indemnity agreement contained in this
Section 4.2 shall not apply to amounts paid in settlement of any Losses or
action if such settlement is effected without the prior written consent of the
applicable Holder (which consent shall not be unreasonably withheld or delayed).
Section 4.3    Notification. If any Person shall be entitled to indemnification
under this Article IV (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party required to provide indemnification (each,
an “Indemnifying Party”) of any claim or of the commencement of any proceeding
as to which indemnity is sought. The Indemnifying Party shall have the right,
exercisable by promptly giving written notice to the Indemnified Party after the
receipt of written notice from such Indemnified Party of such claim or
proceeding, to assume, at the Indemnifying Party’s expense, the defense of any
such claim or litigation, with counsel reasonably satisfactory to the
Indemnified Party and, after notice from the Indemnifying Party to such
Indemnified Party of its election to assume the defense thereof, the
Indemnifying Party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such Indemnified Party hereunder for any legal
expenses and other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof; provided, however, that an Indemnified
Party shall have the right to employ


-13-



--------------------------------------------------------------------------------




separate counsel in any such claim or litigation, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party unless (i) the
use of counsel chosen by the Indemnifying Party to represent the Indemnified
Party would present such counsel with a conflict of interest; (ii) such action
includes both the Indemnified Party and the Indemnifying Party and the
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it and/or other Indemnified Parties that are different
from those available to the Indemnifying Party as a result of which such counsel
would have a conflict of interest; or (iii) the Indemnifying Party shall have
failed within a reasonable period of time to employ counsel reasonably
satisfactory to the Indemnified Party and assume such defense and the
Indemnified Party is or would reasonably be expected to be materially prejudiced
by such delay. The failure of any Indemnified Party to give notice as provided
herein shall relieve an Indemnifying Party of its obligations under this Article
IV only to the extent that the failure to give such notice is materially
prejudicial or harmful to such Indemnifying Party’s ability to defend such
action. No Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the prior written consent of each Indemnified Party (which
consent shall not be unreasonably withheld or delayed), consent to entry of any
judgment or enter into any settlement which (A) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified Party.
The indemnity agreements contained in this Article IV shall not apply to amounts
paid in settlement of any claim, loss, damage, liability or action if such
settlement is effected without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed. The
indemnification set forth in this Article IV shall be in addition to any other
indemnification rights or agreements that an Indemnified Party may have. An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel (in addition to one local counsel, as needed) for all parties
indemnified by such Indemnifying Party with respect to such claim, unless in the
reasonable judgment of any Indemnified Party a conflict of interest may exist
between such Indemnified Party and any other Indemnified Parties with respect to
such claim.
Section 4.4    Contribution. If the indemnification provided for in this Article
IV is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any Losses
or action referred to therein, then, subject to the limitations contained in
this Article IV, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Losses or action in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other, in connection with the
actions, statements or omissions that resulted in such Losses or action, as well
as any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and the Indemnified Party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by such Indemnifying
Party, on the one hand, or such Indemnified Party, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission. The Company and the
Holders agree that it would not be just and equitable if contribution pursuant
to


-14-



--------------------------------------------------------------------------------




this Section 4.4 was determined solely upon pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the immediately preceding sentence of this Section 4.4.
Notwithstanding the provisions of this Section 4.4, an Indemnifying Party that
is a Holder shall not be required to contribute to any amount in excess of the
amount by which the net proceeds to the Indemnifying Party from the sale of the
Registrable Securities sold in a transaction that resulted in Losses in respect
of which contribution is sought in such proceeding pursuant to this Section 4.4
exceed the amount of any damages such Indemnifying Party has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission (including as a result of any indemnification obligation
hereunder). No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
ARTICLE V    

Transfer and Termination of Registration Rights
Section 5.1    Transfer of Registration Rights. Any rights to cause the Company
to register securities granted to a Holder under this Agreement may be
transferred or assigned to any Investor in connection with (a) a Permitted
Transfer (as defined in the SPA) of Series B Preferred Stock or Common Stock, as
applicable, to such Person in a permitted Transfer pursuant to Section 5.4(b) of
the SPA or (b) a pledge by such Holder of its rights and an assignment by such
Holder of its rights in connection with a foreclosure under a pledge of
Registrable Securities, in each case, pursuant to a Permitted Debt Financing;
provided, however, in the case of each of clauses (a) and (b), that (i) prior
written notice of such assignment of rights is given to the Company and (ii)
such Investor agrees in writing to be bound by, and subject to, this Agreement
as a “Holder” pursuant to a written instrument in form and substance reasonably
acceptable to the Company.
Section 5.2    Termination of Registration Rights. The rights of any particular
Holder to cause the Company to register securities under Article I or Article II
shall terminate with respect to such Holder upon the date upon which such Holder
no longer holds any Registrable Securities. The registration rights set forth in
this Agreement shall terminate on the date on which all shares of Common Stock
issuable (or actually issued) upon conversion of the Private Placement Shares
(as such term is defined in the SPA) cease to be Registrable Securities.
ARTICLE VI    

Miscellaneous
Section 6.1    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed by the Company and the Holder(s) with respect to which such amendment or
waiver is applicable.
Section 6.2    Extension of Time, Waiver, Etc. The parties hereto may, subject
to applicable law, (a) extend the time for the performance of any of the
obligations or acts of the other party or (b) waive compliance by the other
party with any of the agreements contained herein


-15-



--------------------------------------------------------------------------------




applicable to such party or, except as otherwise provided herein, waive any of
such party’s conditions. Notwithstanding the foregoing, no failure or delay by
the parties hereto in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party; provided that the Purchaser may execute such waivers on behalf of any
Investor.
Section 6.3    Assignment. Except as provided in Section 5.1, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, in whole or in part, by operation of law or otherwise, by any of the
parties hereto without the prior written consent of the other party hereto;
provided, however, that the Purchaser may provide any such consent on behalf of
the Investors.
Section 6.4    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto The words “execution,” “signed,” “signature,” and words of like
import in this Agreement or in any other certificate, agreement or document
related to this Agreement shall include images of manually executed signatures
transmitted by facsimile or other electronic format (including, without
limitation, “pdf”, “tif” or “jpg”) and other electronic signatures (including,
without limitation, DocuSign and AdobeSign). The use of electronic signatures
and electronic records (including, without limitation, any contract or other
record created, generated, sent, communicated, received, or stored by electronic
means) shall be of the same legal effect, validity and enforceability as a
manually executed signature or use of a paper-based record-keeping system to the
fullest extent permitted by applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act and any other applicable law, including, without
limitation, any state law based on the Uniform Electronic Transactions Act or
the Uniform Commercial Code.
Section 6.5    Entire Agreement; No Third Party Beneficiary. This Agreement,
including the Transaction Documents (as defined in the SPA), constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, among the parties and their Affiliates, or any of them,
with respect to the subject matter hereof and thereof. No provision of this
Agreement shall confer upon any Person other than the parties hereto and their
permitted assigns any rights or remedies hereunder.
Section 6.6    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts executed in and to be
performed entirely within that State, regardless of the laws that might
otherwise govern under any applicable conflict of laws principles.


-16-



--------------------------------------------------------------------------------




(b)    All legal or administrative proceedings, suits, investigations,
arbitrations or actions (“Actions”) arising out of or relating to this Agreement
shall be heard and determined in the courts of the State of New York located in
the City of New York, Borough of Manhattan, or of the United States of America
for the Southern District of New York, and the parties hereto hereby irrevocably
submit to the exclusive jurisdiction and venue of such courts in any such Action
and irrevocably waive the defense of an inconvenient forum or lack of
jurisdiction to the maintenance of any such Action. The consents to jurisdiction
and venue set forth in this Section 6.6 shall not constitute general consents to
service of process in the State of New York and shall have no effect for any
purpose except as provided in this paragraph and shall not be deemed to confer
rights on any Person other than the parties hereto. Each party hereto agrees
that service of process upon such party in any Action arising out of or relating
to this Agreement shall be effective if notice is given by overnight courier at
the address set forth in Section 6.8 of this Agreement. The parties hereto agree
that a final judgment in any such Action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by applicable law; provided, however, that nothing in the foregoing shall
restrict any party’s rights to seek any post-judgment relief regarding, or any
appeal from, a final trial court judgment.
Section 6.7    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 6.7.
Section 6.8    Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, emailed (which is confirmed) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:
(a)    If to the Company, to it at:
MiMedx Group, Inc.
1775 West Oak Commons Ct. NE
Marietta, GA 30062



-17-



--------------------------------------------------------------------------------




Attn: William F. “Butch” Hulse
Email: BHulse@mimedx.com
    
with a copy (which shall not constitute notice) to:


Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attn:     Asi Kirmayer
Email:    akirmayer@sidley.com
(b)    If to the Purchaser or any Holder at:
Falcon Fund 2 Holding Company, L.P.
21 Waterway Avenue
Suite 225
The Woodlands, TX 77380
Attn: Richard Kolodziejcyk, Chief Financial Officer
Email:    rkolodziejcyk@ewhealthcare.com


with a copy (which shall not constitute notice) to:


Reed Smith LLP
599 Lexington Avenue
New York, NY 10022-7650
Attention: Mark Pedretti
Email: MPedretti@ReedSmith.com
or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.
Section 6.9    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.
Section 6.10    Expenses. Except as provided in Section 3.3, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.


-18-



--------------------------------------------------------------------------------






Section 6.11    Interpretation. The rules of interpretation set forth in Section
1.2 (Construction) of the SPA shall apply to this Agreement, mutatis mutandis.
For the avoidance of doubt, nothing in this Agreement is intended to permit any
action by the Investor that is prohibited by Section 5.4 (Transfer Restrictions)
of the SPA.


[Signature pages follow]




-19-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.
MIMEDX GROUP, INC.
By: /s/ Timothy R. Wright    
Name: Timothy R. Wright     
Title: Chief Executive Officer     




[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






FALCON FUND 2 HOLDING COMPANY, L.P.
By: EW Healthcare Partners Fund 2-UGP, LLC,
its general partner




By: /s/ Martin P. Sutter        
Name: Martin P. Sutter
Title: Authorized Signatory








[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------






EXHIBIT A
DEFINED TERMS
The following capitalized terms have the meanings indicated:
“Actions” shall have the meaning given to such term in Section 6.6(b).
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (i) would be required to be made in any registration statement filed
with the SEC by the Company so that such registration statement would not be
materially misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.
“Affiliates” shall have the meaning given to such term in the SPA.
“Agreement” shall have the meaning given to such term in the Preamble.
“Business Day” shall have the meaning given to such term in the SPA.
“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.001 per share.
“Company” shall have the meaning given to such term in the Preamble.
“Company Indemnified Parties” shall have the meaning given to such term in
Section 4.1.
“Demand Registration” shall have the meaning given to such term in Section 2.1.
“Demand Registration Request” shall have the meaning given to such term in
Section 2.1.
“Demand Registration Statement” shall have the meaning given to such term in
Section 2.1.
“Effectiveness Deadline” means the date 90 days following the Company’s receipt
of a written request from the Purchaser to file a Resale Shelf Registration
Statement under Section 1.1, provided, that (a) if the SEC reviews and has
written comments to any Resale Shelf Registration Statement that has been filed
by the Company on Form S-1, then the Effectiveness Deadline shall be extended to
the date 120 calendar days following the Company’s receipt of a written request
from the Purchaser to file such Resale Shelf Registration Statement, and (b) if
the Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC
is closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.
“Effectiveness Period” shall have the meaning given to such term in Section 1.2.


A-1



--------------------------------------------------------------------------------

        


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.
“Holder” means any Investor holding Registrable Securities.


“Holder Indemnified Parties” shall have the meaning given to such term in
Section 4.2.
“Indemnified Party” shall have the meaning given to such term in Section 4.3.
“Indemnifying Party” shall have the meaning given to such term in Section 4.3.
“Interruption Period” shall have the meaning given to such term in Section
3.1(o).
“Investor” shall have the meaning given to such term in the Preamble.
“Lock-Up Period” shall have the meaning given to such term in the SPA.
“Losses” shall have the meaning given to such term in Section 4.1.
“Marketed Underwritten Offering” means any Underwritten Offering that includes a
customary “electronic road show” or other marketing efforts by the Company and
the underwriters, which for the avoidance of doubt, shall not include block
trades (it being understood that nothing in this Agreement shall require the
Company to participate in any in-person road show).
“Minimum Amount” shall mean $75 million; provided that if all the Holders are
proposing to sell all of their remaining Registrable Securities, the “Minimum
Amount” shall mean zero.
“Offering Persons” shall have the meaning given to such term in Section 3.1(l).
“Permitted Debt Financing” shall have the meaning given to such term in Section
3.6.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a governmental authority.
“Piggyback Notice” shall have the meaning given to such term in Section 1.7(a).


A-2

--------------------------------------------------------------------------------

        


“Piggyback Registration Statement” shall have the meaning given to such term in
Section 1.7(a).
“Piggyback Request” shall have the meaning given to such term in Section 1.7(a).
“Purchaser” shall have the meaning given to such term in the Preamble.
“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.
“Registrable Securities” means, as of any date of determination, any shares of
Common Stock issued or issuable upon the conversion of the Private Placement
Shares (as such term is defined in the SPA) hereafter held by the Purchaser,
including any other equity securities issued or issuable with respect to any
such shares of Common Stock by way of share split, share dividend, distribution,
recapitalization, merger, exchange, replacement, reorganization, conversion or
similar event. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) such securities are
sold or otherwise transferred pursuant to an effective registration statement
under the Securities Act, (ii) such securities shall have ceased to be
outstanding, (iii) such securities have been transferred in a transaction in
which the Holder’s rights under this Agreement are not assigned in accordance
with the terms of this Agreement to the transferee of the securities, (iv) such
securities are sold or disposed of under circumstances in which all of the
applicable conditions of Rule 144 (or any similar provisions then in force) are
met, or (v) as to any Registrable Securities that are Common Stock of a Holder,
at any time such Holder and its Affiliates own less than 1% of the outstanding
shares of Common Stock.
“Registration Expenses” means (i) all expenses incurred by the Company in
complying with Article I or Article II, including all registration,
qualification, listing and filing fees, printing expenses, escrow fees, and fees
and disbursements of counsel for the Company, fees and disbursements of the
Company’s independent public accountants, fees and disbursements of the transfer
agent, blue sky fees and expenses, plus (ii) reasonable and documented
out-of-pocket fees and disbursements of legal counsel to the Holders incurred in
connection with the filing of any registration statement that the Company is
required to file under this Agreement, up to a maximum of $10,000 per
registration statement filed hereunder, and provided that the Company will not
be responsible for any fees and disbursements of more than one firm of attorneys
for all Holders.
“Registration Rights Effective Date” shall have the meaning given to such term
in Section 1.1.
“Resale Shelf Registration Statement” shall have the meaning given to such term
in Section 1.1.
“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 5.5(a) of the SPA.


A-3

--------------------------------------------------------------------------------

        


“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.
“Rule 462(e)” means Rule 462(e) promulgated under the Securities Act and any
successor provision.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.
“Selling Expenses” means (a) all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders and
the fees and expenses of any auditor of any Holders or any counsel to any
Holders (other than such fees and expenses included in Registration Expenses) or
any underwriters, (b) all out-of-pocket fees and expenses of legal counsel,
brokers, advisors or accountants retained by the Holders in connection with any
registration contemplated hereby (other than such fees and expenses included in
Registration Expenses) and (c) any applicable transfer or similar taxes.
“Series B Preferred Stock” shall have the meaning given to such term in the
Recitals.
“Shelf Offering” shall have the meaning given to such term in Section 1.6(a).
“Shelf Registration Statement” means the Resale Shelf Registration Statement, a
Subsequent Shelf Registration Statement or any other shelf registration
statement pursuant to which any Registrable Securities are registered, as
applicable.
“SPA” shall have the meaning given to such term in the Recitals.
“Subsequent Holder Notice” shall have the meaning given to such term in Section
1.5.
“Subsequent Shelf Registration Statement” shall have the meaning given to such
term in Section 1.3.
“Underwritten Offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public.
“Underwritten Shelf Take-Down” shall have the meaning given to such term in
Section 1.6(b).
“Underwritten Shelf Take-Down Notice” shall have the meaning given to such term
in Section 1.6(b).


A-4